Citation Nr: 1002302	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD) with major depressive disorder, 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to 
December 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2006, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in March 2007.

The Veteran presented testimony at a Board hearing before the 
undersigned in September 2009, and a transcript of the 
hearing is associated with his claims folder.  At the 
hearing, the Veteran submitted additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the Veteran's hearing in September 2009, he 
indicated that his service-connected psychiatric disability 
had become worse since his last VA psychiatric examination, 
which was in January 2006, and he cited symptomatology and 
circumstances he has experienced.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Accordingly, remand 
is required.

Also at the time of the Veteran's hearing in September 2009, 
he indicated that he had received VA psychiatric treatment 
since roughly December 2006, and he submitted VA medical 
records dating from July 2007 to April 2009.  It is not 
clear, but it may be that there are pertinent VA medical 
records which have not yet been associated with the claims 
file.  Appropriate action in this regard is also necessary 
prior to appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action to ensure that all pertinent VA 
treatment records are associated with 
the claims file.  

2.  The Veteran should thereafter be 
scheduled for a VA PTSD examination in 
order to determine the severity of his 
service-connected PTSD with major 
depressive disorder.  It is imperative 
that the claims file be made available 
to the examiner for review in 
connection with the examination.

Examination findings should be reported 
to allow for application of VA's rating 
criteria for mental disorders.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the Veteran's PTSD with major 
depressive disorder consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV). 

3.  Thereafter, the RO should review the 
expanded record and determine if a higher 
rating is warranted.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


